DETAILED ACTION
This action is in response to the amendment filed 6/13/2022.  Claims 1-20 are pending.  Claims 1, 5, 9, 12-14, 16-18 and 20 have been amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed 6/13/2022:  Applicant has submitted replacement drawings, and the corresponding objections are withdrawn.  Applicant has amended the specification, and the corresponding objections have been withdrawn.  Applicant has amended the claims, and the objections and corresponding 35 USC § 112 rejections have been withdrawn.
Applicant has amended the claims, and the corresponding rejections have been altered to address the amended language.
Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive.
Applicant argues with regards to claim 1 are directed towards new limitations, which are addressed by relying upon Cohen et al. (US 2019/0306300 A1), in combination with previously used Bosworth and Mahaffey (See Below).
All other arguments presented by Applicant either repeat or rely upon the issues addressed above, and are also not persuasive for the reasons given above.
Claim Objections
Examiner Note:  The follow claim objections stem from a typographical error in the Non-Final Action mailed 3/17/2022 in which claim 9 was indicated instead of 11 in a claim objection.
Claims 9 and 11 are objected to because of the following informalities:  Claim 9 ll. 1-2 “the anti-authentication action includes an input .	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth (US 10,893,052 B1), filed Mar. 19, 2018, in view of Mahaffey et al. (US 2014/0373162 A1), filed Aug. 29, 2014, in view of Cohen et al. (US 2019/0306300 A1), filed Jan. 3, 2018.

As to claim 1, Bosworth substantially discloses a method  of securing a computing device with a remote computer security service (Bosworth c. 5 l. 65 – c. 6 l. 9 method for limiting access to user account can be performed on online system or on client device), the method comprising:	identifying a computing device (Bosworth Fig. 3 item 110; c. 5 ll. 27-37 client device with processor and memory), wherein the computing device comprises an anti-authentication application instance (Bosworth Fig. 3 item 325; c. 5 ll. 52-63 access mode module as application on client device);	identifying an occurrence of an anti-authentication action involving the computing device based on anti-authentication policy set to an anti-authentication account for the computing device (Bosworth c. 5 l. 65 – c. 6 l. 9 method implemented on client device by access mode module; c. 6 l. 57 – c. 7 l. 12 user attempts login and system detects duress password; c. 6 ll. 25-31 user creation of account include registration of regular and duress passwords);	responsively to the anti-authentication action, automatically performing by the anti-authentication application instance one or more anti-authentication protective services by protectively altering the computing device based on the anti-authentication policy, wherein the computing device is altered to a protected state from a normal state based on the performance of the one or more anti-authentication protective services (Bosworth c. 5 l. 65 – c. 6 l. 9 method implemented on client device by access mode module; c. 6 l. 57 – c. 7 l. 12 detected duress password triggers operation in limited access mode instead of regular access mode; c. 9 l. 49 – c. 10 l. 4 modify operation of modules in limited access mode).	Bosworth fails to explicitly disclose a computing device that is subscribed to a remote computer security service; and an anti-authentication application instance provided by the remote computer security service based on the subscription, and after performing the one or more anti-authentication protective services, performing, on the computing device, a cleaning operation that deletes data traces indicating that an anti- authentication credential was input to the computing device and that the one or more anti-authentication services have been performed.	Mahaffey describes a security status and information display system.	With this in mind, Mahaffey discloses a computing device that is subscribed to a remote computer security service (Mahaffey Fig. 9 mobile device and server exchanging security information; [0023]; Fig. 4 mobile device 101 and server 111 exchanging security information (313 to 325) and commands related to defensive actions to be taken (317); [0039] remediation commands sent to client indicating mobile device is relying upon security service of server); and an anti-authentication application instance provided by the remote computer security service based on the subscription (Mahaffey Fig. 1 security programs 105, 107 and 109 on client device 101; [0022] security applications download and integrated with mobile device). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the downloading of remote security components of Mahaffey with the duress password functionality of Bosworth, such that the access mode module of Bosworth is downloaded and interacts with a remote server to handle security events, as it would advantageously allow for the client device to be directed to handle security events it may not be able to initially handle (Bosworth [0039] client device unable to stop security event).	Bosworth and Mahaffey fail to explicitly disclose after performing the one or more anti-authentication protective services, performing, on the computing device, a cleaning operation that deletes data traces indicating that an anti- authentication credential was input to the computing device and that the one or more anti-authentication services have been performed.	Cohen describes a virtual operating system for operating a background hidden service based on an entered cryptic code.	With this in mind, Cohen discloses after performing the one or more protective services (Cohen Fig. 1 showing entry of code to access hidden app, and deletion of call record; [0002] code used to dial background hidden service; [0014] operate in hidden method; [0038] each profile has a code; [0041] user inputs code which opens profile; [0043] invisible profile), performing, on the computing device, a cleaning operation that deletes data traces indicating that a credential was input to the computing device and that the one or more services have been performed (Cohen Fig. 2 item 203 dialed code is deleted without trace; [0002] erase code from device log).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the clearing of log data of Cohen with the duress password of Bosworth and Cohen, such that upon triggering of the limited access mode of Bosworth cleaning of the triggering of the access mode is removed, as it would advantageously prevent others from accessing user’s applications by detecting residual information (Cohen [0005]).
As to claim 2, Bosworth, Mahaffey and Cohen disclose the invention as claimed as described in claim 1, including wherein	the anti-authentication action relates to a sequence of actions involving an interaction by a user with the computing device that, when performed, causes the remote computer security service or the anti-authentication application instance to protectively alter a state of data of the computing device (Bosworth c. 6 ll. 19-24 password can be pattern entered by user).
As to claim 3, Bosworth, Mahaffey and Cohen disclose the invention as claimed as described in claim 1, including wherein	if no network connectivity can be established between the computing device and the remote computer security service, the anti-authentication application operates independently of the remote computer security service to alter the computing device to the protected state (Bosworth c. 5 l. 65 - c. 6 l. 9 method of limited access can be performed on client device and can function in a stand-alone manner).
As to claim 4, Bosworth, Mahaffey and Cohen substantially disclose the invention as claimed as described in claim 1, including wherein	in the protected state, the anti-authentication application instance cloaks a subset of designated protected data maintained on the computing device based on anti-authentication policy associated with a subscriber anti-authentication account with the anti-authentication service (Bosworth c. 8 l. 58 – c. 9 l. 6 system makes user marked data items inaccessible; c. 7 ll. 46-48 predetermined sets of data items).
As to claim 7, Bosworth, Mahaffey and Cohen disclose the invention as claimed as described in claim 1, including the method further comprising:	registering the computing device to the anti-authentication account (Bosworth c. 6 ll. 25-31 creation of user account) with the remote computer security service (Mahaffey [0022] security applications download and integrated with mobile device – would require some form of setup/registration with remote service);	designating protected data associated with the subscriber device (Bosworth c. 8 l. 58 – c. 9 l. 6 mark items to be inaccessible or accessible); and	enabling access to the protected data to one or more of the remote computer security service and the anti-authentication application instance (Bosworth c. 8 l. 58 – c. 9 l. 6 system makes marked data items inaccessible or accessible per user insruction).
As to claim 8, Bosworth, Mahaffey and Cohen disclose the invention as claimed as described in claim 1, including wherein	registering a first anti-authentication action with the subscriber anti- authentication account (Bosworth c. 6 ll. 25-31 register duress password on account creation); and	registering an authentication action with the subscriber anti-authentication account that reverts the subscriber device from the protected state to the normal state, wherein the registered authentication action is distinct from a standard authentication action implemented for accessing the computing device in the normal state (Bosworth c. 10 ll. 17-37 special recovery password that is different from regular and duress passwords used to re-authenticate and restore access -  would require prior registration of recovery password).
As to claim 9, Bosworth, Mahaffey and Cohen disclose the invention as claimed as described in claim 1, including wherein	the anti-authentication action includes an input of anti-authentication credentials at the computing device (Bosworth c. 6 l. 57 – c. 7 l. 12 user attempts login and system detects duress password),	the anti-authentication credentials including a set of credentials that is registered (Bosworth c. 6 ll. 25-31 register duress password on account creation) with the remote computer security service (Mahaffey [0022] security applications download and integrated with mobile device – would require some form of setup/registration with remote service) that, when received at the computing device, causes the anti-authentication application instance to covertly alter a state of the computing device to protect one or more features or data of the computing device while contemporaneously providing access to the computing device (Bosworth c. 6 l. 57 – c. 7 l. 12 detected duress password triggers operation in limited access mode instead of regular access mode; c. 9 l. 49 – c. 10 l. 4 modify operation of modules in limited access mode; c. 9 ll. 39-48 mock error message during limited access mode displayed to provide the appearance of technical error).
As to claim 10, Bosworth, Mahaffey and Cohen disclose the invention as claimed as described in claim 9, including wherein	the anti-authentication credentials relate to credentials for an illegitimate access to or an illegitimate control of the computing device that differ from authentication credentials for a legitimate access to or a legitimate control of the computing device (Bosworth c. 6 ll. 25-31 registering regular password and duress password at time of account creation; c. 1 ll. 35-57 duress password limits access, but provides the appearance of full access).
As to claim 12, Bosworth, Mahaffey and Cohen disclose the invention as claimed as described in claim 1, including further comprising:	at a registration of the subscriber anti-authentication account (Bosworth c. 6 ll. 25-31 registering regular password and duress password at time of account creation) with the remote computer security service (Mahaffey [0022] security applications download and integrated with mobile device – would require some form of setup/registration with remote service):		identifying a blacklist (Bosworth c. 8 l. 58 – c. 9 l. 6 system makes user marked data items inaccessible; c. 7 ll. 46-48 predetermined sets of data items) of computer device items comprising a selection of one or more configuration states, one or more functions, one or more types of data, one or more corpus of data, one or more features, or one or more applications of the computing device (Bosworth c. 4 ll. 6-15 data item definition); and		in response to receiving anti-authentication credentials at the computing device, automatically and protectively altering the blacklist of computer device items (Bosworth c. 8 l. 58 – c. 9 l. 6 system makes user marked data items inaccessible).
As to claim 13, Bosworth, Mahaffey and Cohen disclose the invention as claimed as described in claim 1, including further comprising:	at a registration of the subscriber anti-authentication account (Bosworth c. 6 ll. 25-31 registering regular password and duress password at time of account creation) with the remote computer security service (Mahaffey [0022] security applications download and integrated with mobile device – would require some form of setup/registration with remote service):		identifying a whitelist (Bosworth c. 8 l. 58 – c. 9 l. 6 system makes user marked data items accessible; c. 7 ll. 46-48 predetermined sets of data items) of computer device items comprising a selection of one or more configuration states, one or more functions, one or more types of data, one or more corpus of data, one or more features, or one or more applications of the computing device (Bosworth c. 4 ll. 6-15 data item definition); and		in response to receiving anti-authentication credentials at the computing device, automatically and protectively altering the computer device with an exception to the whitelist of computer device items (Bosworth c. 8 l. 58 – c. 9 l. 6 system makes user marked data items accessible).
As to claim 14, Bosworth substantially discloses a method of securing an online subscriber account with a remote security service (Bosworth c. 5 l. 65 – c. 6 l. 9 method for limiting access to user account can be performed on online system or on client device), the method comprising:	identifying an online account (Bosworth Fig. 2 item 140 online system; c. 3 ll. 58 – c. 4 l. 15 access to user account provided through user interface module), wherein the online account comprises an anti-authentication application instance (Bosworth Fig. 2 item 235; c. 5 ll. 3-10 access mode module of online system controls access mode to user accounts);	identifying an occurrence of an anti-authentication action involving the online account based on anti-authentication policy set to a subscriber anti- authentication account (Bosworth c. 6 l. 57 – c. 7 l. 12 user attempts login and system detects duress password; c. 6 ll. 25-31 user creation of account include registration of regular and duress passwords);	responsively to the anti-authentication action, automatically performing by the anti-authentication application instance one or more anti-authentication protective services by protectively altering the online account based on the anti- authentication policy, wherein the online account is altered to a protected state from a normal state based on the performance of the one or more anti-authentication protective services (Bosworth c. 6 l. 57 – c. 7 l. 12 detected duress password triggers operation in limited access mode instead of regular access mode; c. 9 l. 49 – c. 10 l. 4 modify operation of modules in limited access mode).	Bosworth fails to explicitly disclose subscribing to a remote computer security service; and an anti-authentication application instance provided by the remote security service based on a subscription, and after performing the one or more anti-authentication protective services, performing, on the computing device, a cleaning operation that deletes data traces indicating that an anti- authentication credential was input to the computing device and that the one or more anti-authentication services have been performed.	Mahaffey discloses a computing device that is subscribed to a remote computer security service (Mahaffey Fig. 9 mobile device and server exchanging security information; [0023]; Fig. 4 mobile device 101 and server 111 exchanging security information (313 to 325) and commands related to defensive actions to be taken (317); [0039] remediation commands sent to client indicating mobile device is relying upon security service of server); and an anti-authentication application instance provided by the remote security service based on a subscription (Mahaffey Fig. 1 security programs 105, 107 and 109 on client device 101; [0022] security applications download and integrated with mobile device). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the downloading of remote security components of Mahaffey with the online system duress password functionality of Bosworth, such that the access mode module of Bosworth is downloaded and interacts with a remote server to handle security events, as it would advantageously allow for the online system to be directed to handle security events it may not be able to initially handle (Bosworth [0039] device unable to stop security event).	Bosworth and Mahaffey fail to explicitly disclose after performing the one or more anti-authentication protective services, performing, on the computing device, a cleaning operation that deletes data traces indicating that an anti- authentication credential was input to the computing device and that the one or more anti-authentication services have been performed.	Cohen discloses after performing the one or more protective services (Cohen Fig. 1 showing entry of code to access hidden app, and deletion of call record; [0002] code used to dial background hidden service; [0014] operate in hidden method; [0038] each profile has a code; [0041] user inputs code which opens profile; [0043] invisible profile), performing, on the computing device, a cleaning operation that deletes data traces indicating that a credential was input to the computing device and that the one or more services have been performed (Cohen Fig. 2 item 203 dialed code is deleted without trace; [0002] erase code from device log).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the clearing of log data of Cohen with the duress password of Bosworth and Cohen, such that upon triggering of the limited access mode of Bosworth cleaning of the triggering of the access mode is removed, as it would advantageously prevent others from accessing user’s applications by detecting residual information (Cohen [0005]).
As to claim 15, Bosworth, Mahaffey and Cohen disclose the invention as claimed as described in claim 14, including wherein	the anti-authentication action relates to a sequence of actions involving an interaction by a user with the online subscriber account that, when performed, causes the remote computer security service or the anti-authentication application instance to protectively alter a state of data of the online subscriber account (Bosworth c. 6 ll. 19-24 password can be pattern entered by user).
As to claim 16, Bosworth, Mahaffey and Cohen disclose the invention as claimed as described in claim 14, including wherein	the anti-authentication action includes an input of anti-authentication credentials at the online subscriber account (Bosworth c. 6 l. 57 – c. 7 l. 12 user attempts login and system detects duress password),	the anti-authentication credentials including a set of credentials that is registered (Bosworth c. 6 ll. 25-31 register duress password on account creation) with the remote computer security service (Mahaffey [0022] security applications download and integrated – would require some form of setup/registration with remote service) that, when received via an interface associated with the online subscriber account, causes the anti-authentication application instance to covertly alter a state of the online subscriber account to protect one or more features or data of the online subscriber account while contemporaneously providing access to the online subscriber account  (Bosworth c. 6 l. 57 – c. 7 l. 12 detected duress password triggers operation in limited access mode instead of regular access mode; c. 9 l. 49 – c. 10 l. 4 modify operation of modules in limited access mode; c. 9 ll. 39-48 mock error message during limited access mode displayed to provide the appearance of technical error).
As to claim 18, Bosworth substantially discloses a computer program product (Bosworth c. 12 ll. 37-45 computer program product) for securing a computing resource with a remote computer security service (Bosworth c. 5 l. 65 – c. 6 l. 9 method for limiting access to user account can be performed on online system or on client device), the computer program product comprising:	a non-transitory computer-readable medium storing computer-executable instructions that, when executed by one or more computer processors (Bosworth c. 12 ll. 37-45 computer program product, stored on medium, executed by processor), causes the one or more computer processors to perform:		identifying a computing device (Bosworth Fig. 3 item 110; c. 5 ll. 27-37 client device with processor and memory), wherein the computing device comprises an anti-authentication application instance (Bosworth Fig. 3 item 325; c. 5 ll. 52-63 access mode module as application on client device);		identifying an occurrence of an anti-authentication action involving the computing device based on anti-authentication policy set to an anti-authentication account for the computing device (Bosworth c. 5 l. 65 – c. 6 l. 9 method implemented on client device by access mode module; c. 6 l. 57 – c. 7 l. 12 user attempts login and system detects duress password; c. 6 ll. 25-31 user creation of account include registration of regular and duress passwords);		responsively to the anti-authentication action, automatically performing one or more anti-authentication protective services by protectively altering the computing device based on the anti-authentication policy, wherein the computing device is altered to a protected state from a normal state based on the performance of the one or more anti-authentication protective services (Bosworth c. 5 l. 65 – c. 6 l. 9 method implemented on client device by access mode module; c. 6 l. 57 – c. 7 l. 12 detected duress password triggers operation in limited access mode instead of regular access mode; c. 9 l. 49 – c. 10 l. 4 modify operation of modules in limited access mode).	Bosworth fails to explicitly disclose a computing device that is subscribed to a remote computer security service; and an anti-authentication application instance provided by the remote computer security service based on a subscription, and after performing the one or more anti-authentication protective services, performing, on the computing device, a cleaning operation that deletes data traces indicating that an anti- authentication credential was input to the computing device and that the one or more anti-authentication services have been performed.	Mahaffey discloses a computing device that is subscribed to a remote computer security service (Mahaffey Fig. 9 mobile device and server exchanging security information; [0023]; Fig. 4 mobile device 101 and server 111 exchanging security information (313 to 325) and commands related to defensive actions to be taken (317); [0039] remediation commands sent to client indicating mobile device is relying upon security service of server); and an anti-authentication application instance provided by the remote computer security service based on a subscription (Mahaffey Fig. 1 security programs 105, 107 and 109 on client device 101; [0022] security applications download and integrated with mobile device). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the downloading of remote security components of Mahaffey with the duress password functionality of Bosworth, such that the access mode module of Bosworth is downloaded and interacts with a remote server to handle security events, as it would advantageously allow for the client device to be directed to handle security events it may not be able to initially handle (Bosworth [0039] client device unable to stop security event).	Bosworth and Mahaffey fail to explicitly disclose after performing the one or more anti-authentication protective services, performing, on the computing device, a cleaning operation that deletes data traces indicating that an anti- authentication credential was input to the computing device and that the one or more anti-authentication services have been performed.	Cohen discloses after performing the one or more protective services (Cohen Fig. 1 showing entry of code to access hidden app, and deletion of call record; [0002] code used to dial background hidden service; [0014] operate in hidden method; [0038] each profile has a code; [0041] user inputs code which opens profile; [0043] invisible profile), performing, on the computing device, a cleaning operation that deletes data traces indicating that a credential was input to the computing device and that the one or more services have been performed (Cohen Fig. 2 item 203 dialed code is deleted without trace; [0002] erase code from device log).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the clearing of log data of Cohen with the duress password of Bosworth and Cohen, such that upon triggering of the limited access mode of Bosworth cleaning of the triggering of the access mode is removed, as it would advantageously prevent others from accessing user’s applications by detecting residual information (Cohen [0005]).
As to claim 19, Bosworth, Mahaffey and Cohen disclose the invention as claimed as described in claim 18, including wherein	the anti-authentication action relates to a sequence of actions involving an interaction by a user with the computing device that, when performed, causes the remote computer security service or the anti-authentication application instance to protectively alter a state of data of the computing device (Bosworth c. 6 ll. 19-24 password can be pattern entered by user).
As to claim 20, Bosworth, Mahaffey and Cohen disclose the invention as claimed as described in claim 18, including wherein	the anti-authentication action relates to a sequence of actions involving an interaction by a user (Bosworth c. 6 ll. 19-24 password can be pattern entered by user) with the online subscriber account (Bosworth c. 5 l. 65 – c. 6 l. 9 method for limiting access to user account can be performed on online system or on client device) that, when performed, causes the remote computer security service or the anti-authentication application instance to protectively alter a state of data (Bosworth c. 6 ll. 19-24 password can be pattern entered by user) of an online subscriber account (Bosworth c. 5 l. 65 – c. 6 l. 9 method for limiting access to user account can be performed on online system or on client device).
Claim 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth (US 10,893,052 B1), filed Mar. 19, 2018, in view of Mahaffey et al. (US 2014/0373162 A1), filed Aug. 29, 2014, in view of Cohen et al. (US 2019/0306300 A1), filed Jan. 3, 2018, in view of Vaughn et al. (US 2017/0098065 A1), published Apr. 6, 2017.
As to claim 6, Bosworth, Mahaffey and Cohen substantially disclose the invention as claimed as described in claim 1, including wherein	in the protected state, the anti-authentication application instance or the remote computer security service alters designated protected data based on anti-authentication policy associated with the subscriber anti-authentication account with the remote computer security service (Bosworth c. 8 l. 58 – c. 9 l. 6 system makes user marked data items inaccessible; c. 7 ll. 46-48 predetermined sets of data items).	Bosworth, Mahaffey and Cohen fail to explicitly disclose deleting data from one or more memory devices of the computing device.	Vaughn describes techniques for entering codes on computing devices.	With this in mind, Vaughn discloses deleting data from one or more memory devices of the computing device (Vaughn [0056] entry of a duress code is detected and content is encrypted or deleted).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the encrypting/deleting of content of Vaughn in response to duress with the duress password system of Bosworth, Mahaffey and Cohen, such that upon detection of a duress password, content is delete instead of being made inaccessible as it would advantageously remove content that may continue to be at risk regardless of being made inaccessible (e.g. user duress notification is perceived by attacker and user is forced to attempt to restore access).
As to claim 17, Bosworth, Mahaffey and Cohen disclose the invention as claimed as described in claim 14, including wherein	in the protected state, the anti-authentication application instance or the remote security service alters designated protected data based on anti-authentication policy associated with the subscriber anti-authentication account with the remote security service (Bosworth c. 8 l. 58 – c. 9 l. 6 system makes user marked data items inaccessible; c. 7 ll. 46-48 predetermined sets of data items).	Bosworth, Mahaffey and Cohen fail to explicitly disclose deleting data from one or more memory devices of the computing device.	Vaughn discloses deleting data from one or more memory devices of the computing device (Vaughn [0056] entry of a duress code is detected and content is encrypted or deleted).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the encrypting/deleting of content of Vaughn in response to duress with the duress password system of Bosworth, Mahaffey and Cohen, such that upon detection of a duress password, content is delete instead of being made inaccessible as it would advantageously remove content that may continue to be at risk regardless of being made inaccessible (e.g. content is still available on device in the clear for other forms of attack).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bosworth (US 10,893,052 B1), filed Mar. 19, 2018, in view of Mahaffey et al. (US 2014/0373162 A1), filed Aug. 29, 2014, in view of Cohen et al. (US 2019/0306300 A1), filed Jan. 3, 2018, in view of Vaughn et al. (US 2017/0098065 A1), published Apr. 6, 2017, in view of Lampson et al. (US 2003/0196099 A1), published Oct. 16, 2003
As to claim 5, Bosworth, Mahaffey and Cohen substantially disclose the invention as claimed as described in claim 4, failing however to explicitly include wherein: cloaking the subset of designated protected data includes encrypting by the remote computer security service or the anti-authentication application instance the subset of designated protected data with a public cryptographic key of an asymmetric key pair of the remote computer security service; and only a private cryptographic key of the asymmetric key pair of the remote computer security service can decrypt the subset of designated protected data and revert the computing device to the normal state.	Vaughn discloses cloaking the subset of designated protected data includes encrypting by the remote computer security service or the anti-authentication application instance the subset of designated protected data with a cryptographic key (Vaughn [0056] entry of a duress code is detected and content is encrypted or deleted); and  decrypt the subset of designated protected data and revert the computing device to the normal state (Vaughn [0056] cancel code triggers decryption of encrypted content).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the encrypting/deleting of content of Vaughn in response to duress with the duress password system of Bosworth and Mahaffey, such that upon detection of a duress password, content is delete instead of being made inaccessible as it would advantageously remove content that may continue to be at risk regardless of being made inaccessible (e.g. content is still available on device in the clear for other forms of attack).	Bosworth, Mahaffey, Cohen and Vaughn, fail to explicitly disclose encrypting with a public cryptographic key of an asymmetric key pair of the remote computer security service; such that only a private cryptographic key of the asymmetric key pair of the remote computer security service can decrypt the subset of designated protected data.	Lampson describes a system for secure storage of data using public and private keys.	With this in mind, Lampson discloses encrypting with a public cryptographic key of an asymmetric key pair of a device (Lampson [0020]-[0022] data is encrypted with public key of key pair of device the can decrypt data); such that only a private cryptographic key of the asymmetric key pair of the device can decrypt the subset of designated protected data (Lampson [0020] private key of device to decrypt data).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the asymmetric encryption of Lampson with the data encryption of Bosworth, Mahaffey, Cohen and Vaugh, such that encryption is performed asymmetrically such that a only remote device having the private key can decrypt the encrypted data, as it would advantageously prevent decryption of data encrypted under duress without involvement of a required remote device (i.e. content encrypted with public key cannot be decrypted without private key which is only possessed by remote device).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided the claim objections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11, the prior art of record fails to disclose or fairly suggest, in combination, a method of securing a computing device with a remote computer security service that identifies an anti-authentication action occurrence related to an anti-authentication policy on a subscribed computing device, covertly performs an anti-authentication protective service by altering the device to a protected state while still providing access, performing a cleaning operation to remove traces of credentials used/services performed as provided in claims 1 and 9, further including wherein a plurality of distinct anti-authentication credentials are registered that each cause execution of a distinct anti-authentication protection service, in the specific manner and combination as recited in claim 11.

Conclusion
No new related prior art is made of record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654. The examiner can normally be reached Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W SHEPPERD/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492